Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 17, 27, 37, 45 and 49 are objected to because of the following informalities:  
Regarding claim 1, Examiner believes that through accidental copy-and-paste, Applicant mistakenly recited “method, performed by a base station”. Method of claim 1 should correspond to apparatus ‘terminal’ claim 21. Hence, it should be changed to “method, performed by a terminal”.
Regarding claims 7, 17, 27, 37, 45 and 49, limitation ‘means’ is incorrectly used/worded & should be changed to something else, such as ‘action’ or ‘step’. If Applicant retain the limitation ‘means’, such claim invokes USC 112(f) analysis which requires clear links/association to structure material or acts as recorded in the specification.  Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing
a specified function without the recital of structure, material, or acts in support thereof, and
such claim shall be construed to cover the corresponding structure, material, or acts
described in the specification and equivalents thereof.

Use of the word “means” (or “step/module/unit for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function isrecited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step/module/unit for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that pre-AIA  § 112, sixth paragraph is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step/module/unit for”) are presumed to invoke § 112(th) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
Regarding claim 43, the following "means for" is being treated in accordance with 112 6th: "first judging module..": (see fig. 4 #401 & para. 260). "first determination module.." (see fig. 4 #402 & para. 261). “a transmission module” (see fig. 4 #403 & para. 262).
Regarding claim 47, the following "means for" is being treated in accordance with 112 6th: "first judging module..": (see fig. 6 #601 & para. 317). "first determination module.." (see fig. 6 #6-02 & para. 318). “a transmission module” (see fig. 6 #603 & para. 319).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 31 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The specification describes a computer readable storage medium on para. 342: “The computer readable storage medium may be transitory or non-transitory, such as a read-only memory (Read-Only Memory, ROM), a random access memory (Random Access Memory, RAM), a magnetic disk or an optic disc.”  Hence, claim 31 recites a computer readable storage medium which can be interpreted as a computer signal, which is non-statutory.  This rejection can be overcome by inserting the word “non-transitory” in front of “computer readable storage medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-13, 15, 17-23, 25, 27-34, 36 and 38-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarkis (US 2019/0223184).
	Regarding claims 1, 11, 21, 31-32, 42-43 and 47, Sarkis describes a base station/terminal/information transmission method performed by a base station or terminal/computer readable storage medium storing therein a computer program configured to be executed by a processor to perform steps (fig. 6 & para. 70, wireless communication device being a base station 110 receives transmitted UCI from UE 120, fig. 4), comprising:
[a transceiver, a processor and a program stored on the storage and configured to be executed by the processor, in implementing the following steps:]
[module for] judging whether a bit count of uplink control information (UCI) meets a predetermined bit count range (fig. 10 step 1004, ensuring that UCI + CRC and padding bits being integer number of bits for transmission, where if UCI payload is large, K> K_max, segmentation occurs, para. 93),
in a case that the bit count of the UCI meets the predetermined bit count range, [module for] determining a resource for transmitting the UCI according to a reference cyclic redundancy check (CRC) bit count; and [module for] transmitting/receiving the UCI on the determined resource for transmitting the UCI (para. 89-93, when UCI payload size of K bits <= L_max (meets the predetermined bit count range), segmentation to multi-segment for multiple CSI reporting is unneeded for transmission using a single packet (resource) comprising a polynomial-calculated (reference) CRC attached with the encoded, single UCI segment, transmitted by UE to receiving base station).
	Regarding claims 2, 12, 22 and 33, Sarkis further describes:
in a case that the bit count of the UCI does not meet the predetermined bit count range, determining the resource for transmitting the UCI according to an actual CRC bit count (para. 89-93, when UCI payload size of K bits > L_max (does not meet the predetermined bit count range), segmentation to multi-segment for multiple CSI reporting is needed for transmission using a 2 packets (resources) comprising unique first/second polynomial-calculated (actual) CRC attached with the respectively encoded, first/second UCI segment).
	Regarding claims 3, 13, 23 and 34, Sarkis further describes:
the predetermined bit count range is greater than or equal to a first bit count value (para. 93, K> K_max, segmentation occurs),
Regarding claims 5, 15, 25, 36, 44 and 48, Sarkis further describes:
wherein the reference CRC bit count is determined by following steps:
determining that the reference CRC bit count is a predetermined CRC bit count value (para. 93, determining if K> K_max or <= K_max).
Regarding claims 7, 17, 27, 38, 45 and 49, Sarkis further describes:
wherein the determining a resource for transmitting the UCI according to a reference cyclic redundancy check (CRC) bit count comprises at least one of following means:
means 3: in a case that the UCI comprises a CSI part 2, determining a resource for transmitting the CSI part 2 and a resource for transmitting UCI other than the CSI part 2 among a determined PUCCH resource according to the reference CRC bit count (para. 91-95, if UCI is large, multiple CSI reporting (CSI part 1 & part 2) is triggered to send in 2 segments using 1st and 2nd packets (separate resources)).
Regarding claims 8, 18, 28, 39, 46 and 50, Sarkis describes:
wherein the determining a resource for transmitting the UCI according to a reference cyclic redundancy check (CRC) bit count comprises:
in a case that the UCI is transmitted on a physical uplink shared channel (PUSCH), calculating a size of a transmission resource, on the PUSCH, of the UCI according to the reference CRC bit count (para. 89 & 95, in contrast to previous technique of equal/same segment packet size, each UCI segment has calculated different sizes & is transmitted vi PUSCH, see para. 107-108).
Regarding claims 9, 19, 29 and 40, Sarkis describes:
wherein, before the determining a resource for transmitting the UCI according to a reference cyclic redundancy check (CRC) bit count (para. 89-95, before assigning segments (resource) to packets for transmission of UCI), the method further comprises:
judging whether a maximum encoded bit count of UCI carried on an uplink channel for carrying UCI is greater than or equal to a preset threshold value (para. 91-93, determining (judging) if UCI payload of K bits > K_max);
in a case that the maximum encoded bit count is greater than or equal to the preset threshold value, performing the step of determining the resource for transmitting the UCI according to the reference CRC bit count (para. 91-93, if K>K_max, segment data for transmission).
Regarding claims 10, 20, 30 and 41, Sarkis describes:
wherein the UCI comprises at least one of channel state information (CSI) (para. 91, UIC is transmitted via CSI reporting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 14, 16, 24, 26, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkis as applied to claim 5 above, and further in view of Lee (US 2021/0160732).
	Regarding claims 4, 14, 24 and 35, Sarkis fails to further explicitly describe:
wherein the first bit count value is 360, and/or the second bit count value is 1013.
	Lee also describes code block segmentation based on a size A of a UCI payload a and a size of a rate matching output sequence wherein comprising determining size of CRC bits added to UCI payload (fig. 7-10 & para. 24-26), further describing:
wherein the first bit count value is 360 (para. 114 or 115, UCI transmission when UCI payload is equal to 360 bits (value)).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the first bit count value in Sarkis being equal to 360 as in Lee.
	The motivation for combining the teachings is that this enables efficient uplink transmission in the communication between base station & terminal (Lee, para. 8).
Regarding claims 6, 16, 26 and 37, Sarkis fails to further explicitly describe:
wherein the first predetermined CRC bit count is 11 bits, and/or, the second predetermined CRC bit count is 22 bits, and/or, the preset threshold value is 1088.
	Lee also describes code block segmentation based on a size A of a UCI payload a and a size of a rate matching output sequence wherein comprising determining size of CRC bits added to UCI payload (fig. 7-10 & para. 24-26), further describing:
wherein the preset threshold value is 1088 (para. 114, comparing UIC payload including CRC bits for UCI’s threshold size if equal to or larger than 1088 bits).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the preset threshold value of Sarkis to be 1088 bits as in Lee.
	The motivation for combining the teachings is that this enables efficient uplink transmission in the communication between base station & terminal (Lee, para. 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gao (US 2015/0245345) describing second UCI to be transmitted in the current subframe according to a threshold number of bits of UCI transmitted concurrently in the current subframe (claim 1), Lee (US 2021/0152289) describing  code block segmentation based on a size A of a UCI payload a and a size of a rate matching output sequence wherein comprising determining size of CRC bits added to UCI payload (fig. 7-10 & para. 24-26), Wang (US 2018/0199331) describing adaptive CRC for UCI encoding (title), Berggren (US 2018/013474) describing generation of UCI comprising CRC code word (abstract), Hwang (Us 2015/0016373) describing method for transmitting UCI by masking CRC of first pc of UCI with masking sequence based on 2nd pc UCI (abstract), Jang (US 2013/0238954) describing transmitting UCI to which CRS is attached based upon the calculated number of wireless resource elements (abstract), where UCI, such as the RI or ACK/NACK, is multiplexed with data, the UCI information is divided into two or more groups, and channel coding may be performed on the information bits of the ACK/NACK (or RI) within the range of 12 bits to 22 bits (para. 185 & 198) Nayeb Nazar (US 2021/0029694) describing UL control data transmission wherein the CRC may be of a variable size that may be adjusted based on the payload size of UCI (title & para. 282), in combination with Sarkis, fail to render the above features obvious, and Takeda (US 2019/0215824) UCI transmission using UL control channel comprising plurality of structures (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469